Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16, 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0205532 to Streng et al.
With regard to claim 1, an apparatus capable of securing items to a pack adapted for being carried by a user, comprising: a load rail (30, figs. 4-6) including a plurality of openings (60a, 60b); and fasteners for removably securing the load rail to the pack (PAR 0023, 0027, figs. 4-6, disclose rail 30 with bag 14, but can be pack 18 with straps shown in fig. 17, attachable via fasteners).

With regard to claims 3-4, wherein the plurality of openings are located at opposed end portions of the load rail, each for receiving one of the fasteners; and wherein some of the openings are D-shaped, figs. 4-6).
With regard to claim 5, wherein at least one of the plurality of openings comprises a slot (some openings are apertures 60a, 60b, for fasteners, some openings are slots 40, fig. 6).
With regard to claim 6, the load rail comprises depending feet (figs. 4-6 show feet portions, undesignated, on rail 30).
With regard to claim 7, wherein end portions of the load rail extend at an angle relative to a longitudinal axis of the load rail figs. 1, 4-6 show angled end portions on rail 30).
With regard to claim 8, wherein the load rail is generally C-shaped (figs. 1, 4-6, 13, show load rail 30 forming a C-shape).
With regard to claim 9, an apparatus adapted for being carried by a user, comprising: a pack (18) including a first side having at least one strap for carrying the pack (figs. 1, 17) and a second side opposite the first side including at least one load rail (30).
With regard to claim 10, wherein the pack includes a plurality of load rails on the second side (fig. 1 shows rails 30 on a plurality of sides).

With regard to claim 12, wherein the plurality of load rails are removably attached to the pack (PAR 0023 discloses rail 30 attachable via fasteners).
With regard to claim 13, wherein the plurality of openings are located at opposed end portions of the load rail, each for receiving one of the fasteners; and wherein some of the openings are D-shaped, figs. 4-6).
With regard to claim 14, wherein end portions of the at least one load rail contact a surface of the pack and an intermediate portion of the at least one load rail is elevated above the surface of the pack (rail end portions 30 attached at 60a while remainder of rail is elevated above surface of pack 14, 18).
With regard to claim 15, an apparatus adapted for being carried by a user, comprising: a pack (18) including a first side having at least one strap for carrying the pack (figs. 1, 17) and a second side opposite the first side including at least one load rail (30).
With regard to claim 16, a load rail (30, figs. 4-6) including a plurality of openings (60a, 60b); and fasteners for removably securing the load rail to the pack (PAR 0023, 0027, figs. 4-6, disclose rail 30 with bag 14, but can be pack 18 with straps shown in fig. 17, attachable via fasteners).
With regard to claim 18, wherein the plurality of openings are located at opposed end portions of the load rail, each for receiving one of the fasteners; and wherein some of the openings are D-shaped, figs. 4-6).

With regard to claim 20, wherein end portions of the at least one load rail contact a surface of the pack and an intermediate portion of the at least one load rail is elevated above the surface of the pack (rail end portions 30 attached at 60a while remainder of rail is elevated above surface of pack 14, 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2020/0205532 to Streng et al.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.

/BRIAN D NASH/
Primary Examiner, Art Unit 3734

9/13/2021